ALLREAD, J.
. The action in the court below was brought by Burwell against O’Connor a police officer and the city of Columbus to recover damages for a false arrest.
The city of Columbus interposed a demurrer to the petition which was sustained and a final judgment rendered in favor of the city. Error is prosecuted to that ruling and judgment.
Counsel for plaintiff in error in their brief claim as one ground of liability that the city of Columbus failed to require a bond of the policeman whose illegal act made the basis of the action. We find no averment in the petition on that subject and we can not, therefore, consider what would be the result in a case wherein it was averred that the city failed to require a bond of a police officer. We think the authorities, particularly in this state, are to the effect that a city is not liable for the action of a police officer in making an arrest under the state law. A police officer in such case while he holds a commission from the city acts for the state. We have examined the case of Fowler v. Cleveland, not reported, and are of opinion that the Fowler case is essentially different from the case under consideration.
Judgment affirmed.
Ferneding and Kunkle, JJ., concur.